Citation Nr: 0314050	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to  whether the accident which occurred 
in an October 1957 was the result of the veteran's own 
willful misconduct in order to establish service 
connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in February 2002.  At that 
time the Board determined that the veteran had raised the 
issue of whether new and material evidence has been submitted 
to reopen a claim of whether injuries sustained in an October 
1957 accident were the result of the veteran's own willful 
misconduct.  The Board found that this issue was interwined 
with the veteran's claim for service connection for residuals 
of an injury to the cervical spine.  The Board remanded this 
issue to the RO who subsequently denied the claim.  The Board 
finds that this issue has been developed for appellate 
consideration and is properly before the Board at this time.


FINDINGS OF FACT

1.  By administrative decision dated in June 1958, the RO 
found that the injuries sustained in an October 1957 accident 
were the result of the veteran's willful misconduct.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.  Since the June 1958 decision, the additional evidence 
received is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The appellant was involved in an alcohol related accident 
in October 1957 and sustained numerous injuries.

4.  The claimed cervical spine injury sustained in the 
October 1957 accident was due to the veteran's own willful 
misconduct.  


CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the June 
1958 decision of the RO, which found that injuries sustained 
in October 1957 were the result of the veteran's willful 
misconduct, is new and material; thus, the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  The claimed cervical spine injury due to the October 1957 
accident was the result of the veteran's own willful 
misconduct and was not incurred in the line of duty.  38 
U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.307, 3.309 (2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In this regard the RO notified the veteran of the 
requirements and evidence necessary to establish his claim in 
the statement of the case and supplemental statements of the 
case, most recently in March 2003.  In February 2002 and 
October 2002 letters the RO specifically notified him of the 
VCAA and what evidence the VA would attempt to obtain.  
Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim, and received a hearing before the RO in March 2001.  
Thus, under the circumstances in this case, the Board finds 
that the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The term "service connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval or air service.  38 U.S.C.A. § 101(16).  

"In the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on the VA 
unless it is patently inconsistent with the requirements of 
laws administered by the VA.  38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m) (2002).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum  
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of, or wanton and reckless 
disregard of its probable consequences.  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n). 

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or other conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's own willful 
misconduct.  38 C.F.R. § 3.301(c)(2). 

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record at the time of the June 1958 decision 
is briefly summarized.  A review of the service medical 
records shows no complaint or manifestation of a disability 
of the cervical spine.  The veteran was hospitalized on 
October 10, 1957 after he fell from a third deck walk way.   
He complained of a laceration to the forehead.  The clinical 
history showed that he had been drinking prior to the fall 
(Bogen's test showed 3.0 mg % of whole blood).  The forehead 
laceration required suturing.  He complained of soreness in 
the low and mid back, left wrist and left knee.  He showed 
the inability to walk in a straight line, had "slowed" 
speech and poor coordination.  Examination included finding 
which showed several chipped teeth.  X-rays of the skull 
showed no fracture.  He was discharged on October 15, 1957.  
The diagnosis was wound, lacerated, forehead, not in the line 
of duty, the result of his own misconduct.

The veteran was hospitalized at a VA facility in February 
1958 for left knee and ankle pain.  At that time he stated 
that he had fallen from the third deck of a barracks in 
October 1957.  He was attending a party and was somewhat 
under the influence of alcohol.  He made a mis-step across 
the walk on a third deck and fell to the ground.  He hit his 
forehead on the second deck on the way down.  He did not 
loose consciousness.  The hospital report contains no 
complaint regarding the cervical spine.

In an administrative decision dated in June 1958, VA found 
that the injuries sustained in October 1957 were the result 
of the veteran's willful misconduct.  At that time it was 
determined that the veteran's fall from the third deck 
hallway was due to being under the influence of alcohol.  The 
veteran was notified of this determination, and of his 
appellate rights, but did not file a timely appeal.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.

"New and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156 (a) (2000); Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence received since the June 1958 decision includes a 
VA examination reported dated in April 1980.  At that time, 
X-ray studies of the cervical spine showed slight 
degenerative narrowing at C5-C6 and C6-C7.  The pertinent 
diagnosis was osteoarthritis of the cervical spine.  

In December 1999 the veteran filed a claim for service 
connection for a neck disorder.  In a November 1999 
statement, the veteran's private physician related a history 
as provided by the veteran, of an injury of the cervical 
spine during service, described as a compression fracture of 
the vertebra.  He also related that the veteran had sustained 
an injury in the 1970's.  He stated that the veteran now had 
pain in the neck.  The physician reviewed films of the 
cervical spine which showed narrowing of the discs and a 
probable previous compression type fracture of the C6.

Also of record are reports of VA outpatient treatment, dated 
from November 1998 to April 2001 that show treatment for 
various disabilities.  He was seen in November 1998 for neck 
pain.  

A July 2000 statement from the veteran's sister is to the 
effect that the veteran sustained several injuries, including 
a neck injury, in 1957 when he fell from third deck of a 
building.  He was hospitalized and transferred home for 
treatment and recovery.  He continued to be bothered with 
pain and suffering since the injury.

In a July 2000 statement, the veteran stated that while 
stationed in the Marshall Islands he fell from a third deck 
walk way while on his way to the barracks.  The railings on 
the walkway had been blown away during a recent windstorm, 
which left the walkway unsafe.  He sustained numerous 
injuries.  He was hospitalized for more than five days and 
pins were inserted into his skull with weights and pulleys.  
He had to wear a collar around his neck.  After his discharge 
he had to spend several months at a hospital at Jackson, 
Mississippi.  

The veteran testified at a hearing at the RO in March 2001.  
At that time, the veteran testified that when he opened the 
door on to the third deck walkway in order to get to the 
adjoining building he was hit by the wind and knocked over the 
railing.  He stated that the railing had been blown away in a 
windstorm.  He was hospitalized for his injuries.  He 
testified that he continued to have neck problems since that 
injury. 

In a March 2002 statement the veteran's representative 
asserted that the line of duty determination was incorrect.  
The reason for the veteran's fall was the wind blowing him off 
the walkway which was unprotected and not alcohol.

Received apparently in November 2002 were service medical 
records which were not previously of record.  An abbreviated 
clinical record showed that the veteran had been brought to 
the dispensary following a fall from the third deck of the 
barracks.  He had been drinking prior to his fall.  Brogan's 
test showed 3 mg %.  He had a laceration in the forehead which 
required suturing.  He complained of soreness in the low and 
mid back, left wrist and left knee.  He did not have the 
ability to walk in a straight line.  He had slurred speech and 
poor motor coordination.  X-rays of the skull showed no 
abnormality.  

He was admitted with a diagnosis of lacerated forehead.  
Nurse's notes show that on admission at 4:45 a. m. and 5:45 a. 
m. he was described thrashing and babbling and had repeatedly 
torn of the dressing from his forehead.  At 6:45 am he was 
described as rational and sleeping quietly.  He was discharged 
to duty on October 15, 1957.

The December 1957 separation examination showed no pertinent 
abnormality.

In a March 2003 statement the veteran stated that the fall 
occurred during monsoon season.  He reported that he had been 
in the enlisted men's club and had a couple of beers after he 
got off duty.  The wind was blowing and it was rainy.  He 
stated that he went into an adjacent barrack to get out of the 
storm and was crossing too his barrack on the third walkway.  
The rail of the walkway had been torn loose.  He held on as 
best he could but the wind tore his grip loose and he fell 
over the side.  He stated that having a couple of beers is not 
willful misconduct.  He stated that the proximate cause of his 
injury was the railing being gone and the high winds and 
blowing rain which pushed him over the side.  

To summarize the Board finds that the service medical records 
received in November 2002 are new and material evidence in 
that they pertain to inservice treatment following the 
October 1957 accident.  Accordingly, the claim is reopened.

The next question is whether the Board can conduct a de novo 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is concluded that the 
Board may proceed without prejudice to the veteran.  The RO 
has provided the veteran the law and regulations applicable 
to the denial of benefits on the basis of willful misconduct; 
the veteran's argument throughout the instant appeal has been 
on the merits, not on the question of whether new and 
material evidence has been presented; and he has had the 
opportunity for a full hearing throughout the process.  It is 
concluded, therefore, that there is no prejudice to the 
veteran based on our de novo review.  

In this regard, the veteran maintains that the proximate 
cause of the fall was the elements and the fact that the 
railing had been previously blown away and not the alcohol.  
Lay statements are considered to be competent evidence when 
describing a sequence of events or the features or symptoms 
of an injury or illness.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Here, the record does not reflect that the appellant 
possesses medical expertise, nor is it contended otherwise.  
Therefore, his opinion that he was not intoxicated at the 
time of the accident is not competent evidence.  

The service medical records show no complaint or finding 
pertaining to the cervical spine.  The first post service 
clinical finding of a cervical spine disorder was in 1980, 
many years after service.  The service records do show that 
the veteran was involved in an accident in October 1957.  The 
hospital report shows that he fell from the third deck of a 
walkway sustaining several injuries, including a laceration of 
the forehead.  Naval personnel determined that the fall 
occurred while the veteran was under the influence of alcohol.  
There was no indication in the report that was made 
contemporaneously with the accident that there was another 
underlying cause such as wind or rain.  

The veteran has indicated that he had only a couple of beers 
prior to the accident.  However, his blood alcohol was 3.0 
mg/ml per Bogen's test.  Additionally, the hospital records 
show that he was unable to walk in a straight line and had 
poor coordination.  The Board has considered the other factors 
present at the time of the injury as stated by the veteran, 
including the absence of the handrail or inclement weather.  
However, when hospitalized at a VA facility in February 1958 
he made no reference to the inclement whether or the missing 
railing.  In view of the objective medical evidence and the 
inservice line of duty determination, the Board finds that the 
weight of the evidence is against the veteran's claim.  

Accordingly, is the judgment of the Board that the claimed 
cervical spine disorder which occurred in October 1957 was the 
result of the veteran's willful misconduct.  Thus, service 
connection is not warranted.  


ORDER

As the claimed injury to the cervical spine sustained in the 
October 1957 accident was the result of the veteran's own 
willful misconduct, and the appeal is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

